37 A.3d 506 (2012)
209 N.J. 331
In the Matter of Jeff H. GOLDSMITH, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. M-1044 September Term 2011, 070226
Supreme Court of New Jersey.
March 2, 2012.

ORDER
This matter having been duly presented to the Court on the motion for reinstatement to practice filed by JEFF H. GOLDSMITH of FORT LEE, who was admitted to the bar of this State in 1984, and who has been temporarily suspended from the practice of law since February 6, 2012;
And the Disciplinary Review Board having reported to the Court that respondent has paid the outstanding administrative costs owed in DRB 09-230;
And good cause appearing;
It is ORDERED that the motion is granted and JEFF H. GOLDSMITH is reinstated to the practice of law, effective immediately.